                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

NAOMI SILVERIA,

        Plaintiff,                                              8:20-cv-442
                                                   Case Number _________________
v.

ROTECH HEALTHCARE, INC.

      Defendant.
____________________________________/

                             Complaint & Jury Demand

        1.      The Plaintiff, Naomi Silveria, sues Defendant, Rotech Healthcare,

Inc., pursuant to 29 U.S.C. § 2617 for Family Medical Leave Act (FMLA)

interference and retaliation.

        2.      The Honorable Court has original jurisdiction pursuant to 29 U.S.C.

§ 2617(a)(2).

        3.      Venue is appropriate in Tampa, because Plaintiff worked for

Defendant in Polk County, Florida.

        4.      Plaintiff worked for Defendant from January 2008 to September

2019.

        5.      Defendant was Plaintiff’s employer.

        6.      Defendant employs over 50 employees within 75 miles of where

Plaintiff worked.
                                     Page 1 of 7
         7.    On or about March 2018, Plaintiff applied for intermittent FMLA

leave and was approved for said leave through on or about March 2019.

         8.    In March 2019, Plaintiff, once again, applied for intermittent FMLA

leave.

         9.    Defendant granted Plaintiff’s FMLA leave in 2018.

         10.   Defendant granted Plaintiff’s FMLA leave in 2019.

         11.   Defendant was approved for intermittent FMLA leave through

March 2020.

         12.   Plaintiff needed FMLA leave for her own serious health issue.

         13.   Namely, Plaintiff had severe arthritis and pain flair ups that

occasionally required her to take a day or part of a day off due to unbearable

pain.

         14.   Plaintiff was an employee in good standing each year from 2008

through 2018.

         15.   Plaintiff remains eligible to work for Defendant.

         16.   Plaintiff last worked in a unit called Special Projects.

         17.   Plaintiff enjoyed working in Special Projects because she would,

among other activities, help customers obtain refunds.

         18.   It was a fulfilling job.




                                          Page 2 of 7
       19.     Customers were usually happy with the work from employees in

Special Projects.

       20.     The Special Projects unit has a low employee attrition rate.

       21.     The Collection unit has a high employee attrition rate.

       22.     Generally, employees for Defendant prefer to work in Special

Projects over Collection.

       23.     Specifically, Plaintiff strongly preferred Special Projects to Collection.

       24.     A request to move from Special Projects to Collection would be

considered an adverse employment action.

       25.     The year prior to taking FMLA leave in March 2018 Plaintiff had

worked more than 1250 hours for Defendant.

       26.     The year prior to taking FMLA leave in March 2019 Plaintiff had

worked more than 1250 hours for Defendant.

       27.     The leave taken in 2019 was for the same health condition that

leave was taken in 2018.

       28.     On or about September 20, 2019, Defendant terminated Plaintiff.

       29.     Defendant is engaged in interstate commerce.

       30.     Prior to needing FMLA leave in 2018 and 2019, Jamie Foster treated

Plaintiff the same as she treated other employees.




                                      Page 3 of 7
      31.    Defendant identified Foster as Plaintiff’s supervisor in FMLA

paperwork.

      32.    Foster was the moving force behind Plaintiff’s termination.

      33.    Foster was present on the day Plaintiff was terminated by

Defendant.

      34.    Foster engaged in microaggressions towards Plaintiff once she

started taking intermittent FMLA leave.

      35.    Foster had the authority to discipline Plaintiff.

      36.    Foster had the authority to evaluate Plaintiff.

      37.    Foster was kind to employees she favored.

      38.    Foster would socialize with employees she favored.

      39.    Foster was polite with employees she favored.

      40.    Prior to 2018 Foster was both polite and kind to Plaintiff.

      41.    After 2018 Foster was impolite and unkind towards Plaintiff.

      42.    Foster would act as though Plaintiff did not exist.

      43.    Defendant, through the conduct of Foster, made Plaintiff feel as

though she was a burden for taking intermittent FMLA leave.

      44.    The slights of Foster impacted Plaintiff’s confidence.

      45.    The slights of Foster were both verbal and non-verbal.

      46.    Foster made Plaintiff feel as though she was not welcome.


                                    Page 4 of 7
        47.      Foster made Plaintiff feel as though she was not an employee in

good standing.

        48.      Foster made Plaintiff feel as though it was unnecessary for her to

take FMLA leave.

        49.      Plaintiff dreaded seeing Foster due to her microaggressions.

   I.         Count I – FMLA Interference

        50.      Plaintiff reincorporates paragraphs 1 through 49 as if fully stated

herein.

        51.      Plaintiff was entitled to take intermittent FMLA leave as needed.

        52.      Defendant prevented Plaintiff from taking intermittent FMLA leave

in 2018 and 2019 without feeling as though she was letting the company down,

was underperforming and was not wanted.

        53.      Taking FMLA leave should not lead to insecurity about one’s job.

        54.      Taking FMLA leave should not lead to receiving microaggressions

from one’s supervisor.

        55.      Defendant interfered with Plaintiff’s right to take intermittent

FMLA leave.

        56.      Due to Defendant’s microaggressions Plaintiff did not take all the

FMLA leave she was entitled to take.




                                       Page 5 of 7
         57.      The cumulative impact of Defendant’s microaggressions led to

Plaintiff losing her position in Special Projects.

         58.      But for Defendant’s interference Plaintiff would still be employed

by Defendant in Special Projects.

         Wherefore, Plaintiff demands trial by jury, judgment, back pay, liquidated

damages, front pay, attorneys’ fees and costs.

   II.         Count II – FMLA Retaliation

         59.      Plaintiff reincorporates paragraphs 1 through 49 as if fully stated

herein.

         60.      Defendant did not have a legitimate non-discriminatory reason for

terminating Plaintiff.

         61.      On or about September 20, 2019, Defendant terminated Plaintiff.

         62.      Foster was a moving force in Plaintiff’s termination.

         63.      Foster wanted Plaintiff to be terminated due to her intermittent

FMLA leave.

         64.      Defendant fired Plaintiff in violation of the FMLA.

         65.      Defendant refused to allow Plaintiff to return to work in Special

Projects after her termination.

         66.      Defendant was agreeable to allowing Plaintiff to return to work in

Collection after her termination.


                                        Page 6 of 7
      67.    Defendant intentionally terminated Plaintiff.

      Wherefore, Plaintiff demands trial by jury, judgment, back pay, liquidated

damages, front pay, attorneys’ fees and costs.

      Respectfully submitted this 26th day of February 2020,

                                         /s/ Bernard R. Mazaheri_____________
                                         Bernard R. Mazaheri
                                         Florida Bar Number 643971
                                         Mazaheri & Mazaheri
                                         325 Shelby Street
                                         Frankfort, Kentucky 40601
                                         Tel – (863) 838-3838
                                         Email – bernie@thelaborfirm.com

                                         Counsel for Plaintiff




                                   Page 7 of 7
